Title: From Thomas Jefferson to Thomas Pinckney, 3 July 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia July 3. 1792.

Inclosed is a letter to our bankers in Amsterdam covering a bill of exchange drawn on them by the treasurer for one hundred and twenty three thousand seven hundred and fifty current guilders which I have endorsed thus ‘Philadelphia July 3. 1792. Enter this to the credits of the Secretary of state for the United states of America. Th: Jefferson.’ to prevent the danger of interception. My letter to them makes the whole subject to your order. About 3. aclock P.M. of the day after you left this I received the inclosed letters for you. I had been notified by Mr. Vaughan that 8. aclock of that morning would be the last chance of sending letters after you, and it was not till several days after that I learned that your Capt. staid in town till the next morning. Nothing interesting has occurred since your departure, and as the President leaves this on the 12th. and myself on the 14th. inst. for Virginia it is probable I shall not write to you again till October. I have the honor to be with compliments to Mrs. Pinckney and perfect esteem for yourself Dear Sir your most obedt. and most humble servt

Th: Jefferson

